Citation Nr: 0812637	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's son, S., was permanently incapable of 
self-support prior to his attainment of the age of 18 years?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1967.  His death occurred in June 2000.  The 
appellant in this matter is the veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the appellant's claim 
that he was permanently incapable of self-support prior to 
his attainment of the age of 18 years.  


FINDINGS OF FACT

1.  The individual for whom benefits are sought, S., son of 
the veteran, was born in October 1978; his 18th birthday was 
in October 1996.

2.  The veteran's son, S., is shown to have been permanently 
incapable of self-support by reason of a mental or physical 
impairment prior to attaining the age of 18 years.  


CONCLUSION OF LAW

The criteria for entitlement of S., the veteran's son, to VA 
benefits as a helpless child of the veteran have been met.  
38 U.S.C.A. §§ 101(4)(A), 5100, 5102, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.57, 3.102, 3.326, 3.356 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter dated in October 2005, the RO provided the 
appellant with notice of the information and evidence 
necessary to substantiate his claim for recognition as a 
helpless child of the deceased veteran.  Further discussion 
of the Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2005) and 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2006), and the RO's compliance therewith, is not 
necessary in this instance, as the record permits a grant of 
the benefit sought on appeal.

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The appellant contends that he became permanently incapable 
of self-support before the age of 18 years, which, if 
supported by the evidence, would render him a child of the 
veteran for VA purposes under 38 U.S.C.A. § 101(4)(A)(ii).

To establish entitlement to the status of a helpless child, 
various factors under 38 C.F.R. § 3.356 are for 
consideration.  Principal factors for consideration are:

(1) The fact that a claimant is earning his or 
her own support is prima facie evidence that he 
or she is not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his or her 
own efforts is provided with sufficient income 
for his or her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to 
the date of attaining the age of 18 years, may be 
so held at a later date even though there may 
have been a short intervening period or periods 
when his or her condition was such that he or she 
was employed, provided the cause of incapacity is 
the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which 
was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period 
by reason of disability, should not be considered 
as rebutting permanent incapability of self- 
support otherwise established.

(3) It should be borne in mind that employment of 
a child prior or subsequent to the delimiting age 
may or may not be a normal situation, depending 
on the educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those 
cases where the extent and nature of disability 
raises some doubt as to whether they would render 
the average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there should be 
considered whether the daily activities of the 
child in the home and community are equivalent to 
the activities of employment of any nature within 
the physical or mental capacity of the child 
which would provide sufficient income for 
reasonable support.  Lack of employment of the 
child either prior to the delimiting age or 
thereafter should not be considered as a major 
factor in the determination to be made, unless it 
is shown that it was due to physical or mental 
defect and not to mere disinclination to work or 
indulgence of relatives or friends.

(4) The capacity of a child for self-support is 
not determinable upon employment afforded solely 
upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition 
of services.

38 C.F.R. § 3.356.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id.

The record denotes that S. was born on October [redacted], 1978, and, 
as such, his permanent incapacity for self-support must be 
demonstrated by October [redacted], 1996.  

Various statements from the appellant, his mother, and his 
siblings are to the effect that the appellant was subject to 
much physical and verbal abuse from an early stage of his 
life.  It was therein reported that the appellant had been in 
counseling up to three times weekly since he was in the 
second grade.  

The record indicates that the appellant was found by a school 
psychologist to be seriously emotionally disturbed in or 
about May 1990, when he was in the fifth grade, due to an 
inability to build or maintain satisfactory interpersonal 
relationships, inappropriate types of behavior, and a 
general, pervasive mood of unhappiness or depression.  At 
that time, it was noted that a prior psychological evaluation 
in March 1987 had revealed a diagnosis of an overanxious 
disorder.  The examining psychologist, based on the findings 
obtained in May 1990, recorded Axis I diagnoses of dysthymia, 
primary type, early onset; and an anxiety disorder, not 
otherwise specified.  On Axis II, suicidal ideations were 
noted.  A score of 55 was assigned on the Global Assessment 
of Functioning Scale and the examiner concluded that the 
resulting level of impairment was moderate.  

School records indicate that the appellant was referred to a 
medical professional in March 1987 because of emotional 
difficulties.  Such records further denote the appellant's 
entitlement to enroll or actual enrollment in a program of 
special education for core subjects, excepting physical 
education and electives, as of at least October 1991. 

On the Wechsler Intelligence Scale for Children-III, 
administered in March 1993, the appellant achieved a verbal 
intelligence quotient of 113, a performance intelligence 
quotient of 95, and a full scale intelligence quotient of 
105.  The examiner's found there to be a severe discrepancy 
between the appellant's intellectual ability and his academic 
achievement and concluded that such discrepancy was due to 
the appellant's emotional disturbance.  

Following the appellant's 18th birthday, a variety of 
examination and treatment records identify the existence of 
various medical and psychiatric disorders, including but not 
limited to a bipolar disorder, otherwise referred to as a 
major depressive disorder, anxiety disorder, alcohol abuse, 
hypertension, adult onset diabetes mellitus, peptic ulcer 
disease, and ankle arthritis.  On a mental status evaluation 
undertaken in January 2004, information was provided that was 
not otherwise set forth in the record, to the effect that the 
appellant had reported that he had dropped out of school in 
the eleventh grade, later attained a general equivalency 
diploma (GED), and thereafter attended Trinity College in 
Athens, Texas, for a period of one year.  Substantial alcohol 
consumption reportedly began at age 15 years; his initial 
suicide attempt was reported at age 16 years.  It was further 
noted that he had been unemployed since 1999, when he was 
fired from his job at a warehouse due to a forklift accident, 
and that he had previously held jobs at a sandwich shop at a 
retail store.  In separate statements, the appellant has 
reported that he had been fired from jobs as a sandwich maker 
at Subway and as a cart pusher at Wal-Mart due, in part, to 
his inability to interact to any substantial degree with the 
public, his supervisors, or coworkers.   

The Social Security Administration determined in March 2005 
that the appellant was totally and permanently disabled, 
effective from October 1999, due to a bipolar disorder, 
hypertension, diabetes mellitus, and diabetic neuropathy.  
Such determination was based in part on the veteran's 
cessation of work activity in October 1999.  

On the basis of the foregoing, there is ample evidence that 
the appellant exhibited signs of compromised mental and 
emotional development from a very young age, followed by 
significant problems with school adjustment and performance, 
as well as his vocational adaptation.  Although the dates of 
his employment attempts are not well defined, by the 
appellant's own credible account, three attempts to work were 
made during the period prior to and after his 18th birthday, 
each of which was briefly pursued and each ending with him 
being terminated from employment by the respective employer.  
While the record identifies no cognitive impairment of the 
appellant or any particular physical limitations prior to his 
18th birthday, and in fact demonstrates no small amount of 
determination on his part in obtaining his GED and pursuing 
for a short period a post-secondary program of education, it 
is a reasonable inference from the evidence of record that 
the appellant was totally disabled by depression and anxiety 
disorders prior his 18th birthday and, as a result, was 
permanently incapable of self-support before reaching the age 
of 18 years.  He, thus, is a helpless child for purposes of 
VA benefits and is entitled to benefits on that basis.


ORDER

The appeal to establish entitlement of the veteran's son, S., 
to VA benefits as a helpless child of the veteran who was 
permanently incapable of self-support prior to the attainment 
of the age of 18 years, is granted, subject to those 
limitations governing the payment of monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


